HAMILTON, PJ.
The city of Cincinnati sought an injunction against the city auditor, the city treasurer and the members of the Rapid Transit Commission, to prevent payment of salaries of the Commission out of the proceeds of the Rapid Transit and Parkway Bond issues.
The Hamilton Common Pleas granted a per-menent injunction, enjoining payment of salaries out of the Parkway Bonds, hut refused an injunction as to payment out of the Rapid Transit Bonds.
As authorized by the statutes, a bond issue was submitted to and voted by electors of the city. The purpose of that bond issue is declared, and, under the terms of the statute, (4000-20 GC.) was for the purpose of providing funds for the purpose of constructing a rapid transit system and for the purchase and condemnation of the necessary land therefor.
It is sufficient to say that nowhere is there any authorization for payment of the salaries of the Commissioners out of the bonds voted for the purpose named.
We are of the opinion that the Commissioners are officers of the municipality, and their salaries should he provided for as such.
Judgment of the lower court modified. Injunction with reference to the payment of salaries out of the Rapid Transit Bond issue granted.
Judgment accordingly.
(Cushing and Buchwalter, JJ., concur).